Citation Nr: 1342709	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-22 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in September 2011, a statement of the case was issued in July 2012, and a substantive appeal was received in August 2012.  A December 2012 Board hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.

The statement of the case also addressed entitlement to service connection for bilateral foot disability.  However, the Veteran's August 2012 substantive appeal limited the appeal to the issue of service connection for bilateral hearing loss.


FINDING OF FACT

The Veteran's current bilateral hearing loss disability was not manifest in service or to a degree of 10 percent within one year of separation and is otherwise unrelated to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or otherwise causally related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A pre-adjudication July 2010 letter explained the information necessary to prove entitlement to service connection, the types of evidence VA would assist him in obtaining, and his responsibility to identify relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini have been satisfied.  The Veteran has received all essential notice, has had ample opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  VA provided an audiological examination in August 2010, and the report is included in the claims file.  The August 2010 examination is adequate for rating purposes, as the etiological opinion therein is supported by clear rationale which considers the entire claims file.  The Veteran has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that VA must ensure the adequacy of any examination or medical opinion it provides). 
During the December 2012 hearing, the undersigned explained the issues, suggested submission of certain evidence required to substantiate the Veteran's claim, and demonstrated knowledge of the issue on appeal.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 
VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes, at the outset, that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

On January 1966 enlistment examination, pure tone thresholds, in decibels, converted to ISO-ANSI units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
5
0
LEFT
5
5
5
5
0

At the time of his June 1968 discharge examination, the Veteran checked the box to 
expressly deny hearing loss.  On audiological examination, pure tone thresholds, in 


decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
-
10
LEFT
10
0
0
-
10

On August 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
55
70
65
LEFT
25
35
50
65
65

Speech audiometry revealed speech recognition ability of 94 percent in the both ears.  The examiner noted the Veteran's hearing loss was first diagnosed in 2009, and that postservice noise exposure was negligible.  The examiner at the time opined that the Veteran's bilateral hearing loss was less likely than not related to service.  In doing so, she acknowledged that some marginal threshold shifts had occurred during service, but found no scientific basis for onset or progression of hearing loss so long after any noise exposure had ceased, citing to a report entitled "Noise and Military Service: Implication for Hearing Loss and Tinnitus" from the National Academy of Sciences' Institute of Medicine.

In November 2011, the Veteran submitted a  number of items of documentary evidence, including an unsigned statement which appears to have been typewritten by the Veteran referencing audiological test results from his entrance examination, separation examination, and the August 2010 VA examination (misidentified as June 2011).  The statement refers to the entrance and separation examinations as showing evidence of progressive hearing loss during service. 

During the December 2012 hearing, the Veteran confirmed that he first sought treatment for hearing loss in 2009, but indicated noticing his hearing progressively worsen over a span of 25 years.  He also indicated that his private doctor had opined his hearing loss was related to service, and was offered the opportunity to hold the record open to obtain an opinion.  However, the Veteran  stated the private doctor would be unable to provide such opinion in writing given her status as a general practitioner, noting that she would defer to specialists.

The record clearly demonstrates a current diagnosis of bilateral hearing loss, and VA has already conceded in-service noise exposure in the RO's July 2012 grant of service connection for tinnitus.  What remains for consideration is whether these two elements are medically related.

After reviewing the totality of the evidence of record, the Board must conclude that the preponderance of such evidence is against the Veteran's claim.  The Board acknowledges the fact that the Veteran was exposed to acoustic trauma in combat situations.  To the extent that the Veteran asserts that he noticed problems with hearing as a result of mortar attacks, the Board finds him competent to report such.  Moreover, his statements regarding hearing problems as a result of noise exposure during combat situations are accepted under 38 U.S.C.A. § 1154(b).  

However, the evidence as a whole leads to the conclusion that the Veteran did not suffer any permanent hearing loss due to the in-service noise exposure.  The fact that no loss of hearing acuity was noted on discharge examination is very significant as it shows that any problems with hearing as a result of noise exposure in combat situations had not continued.  The Board points out here that the Veteran has apparently viewed the entrance and separation hearing test results without converting the 1966 test results to ISO-ANSI units (results reported prior to 1967 were reported in a different method and must be converted).  When one views the January 1966 results (converted) and June 1968 test results, as reported earlier in this decision, it is readily apparent that there was no significant in threshold levels from entrance to discharge.  

The Board also finds it significant that the Veteran expressly denied hearing loss at the time of his discharge examination.  He has since argued that he filled out the history incorrectly because he was anxious to be discharged.  Both of these facts arguably diminish the Veteran's credibility.  He also has argued that he did not seek VA benefits or care for the hearing loss after service because he was treated so poorly as a Vietnam veteran.  However, the record shows that he did file a claim for dental treatment in 1968.  If he was in fact suffering hearing problems at that time which had continued since the noise exposure during service, then it is reasonable to believe that the Veteran would have filed a claim or sought treatment.  This also argues against the Veteran's current assertions of hearing problems beginning in and continuity since service.  In view of these inconsistencies, the Board is unable to view the Veteran's assertions as credible. 

The August 2010 VA examiner's negative nexus opinion also argues against the Veteran's claim.  The examiner notes the normal separation examination, and cites to the lack of scientific support for onset or progression of hearing loss so long after noise exposure has ceased, referring to supplemental medical literature.  The opinion is based on a thorough examination and demonstrates familiarity with the Veteran's claims file and medical history.  Moreover, the Board is cognizant of the rule in Hensley, but finds that the August 2010 examiner's consideration of a marginal threshold shift during service and additional medical principles provides sufficient reasons and bases for a negative nexus opinion beyond mere reliance on a normal separation examination.  There is no medical opinion to the contrary.  

The Board finds the preponderance of the evidence shows that the Veteran's current bilateral hearing loss disability was not incurred in, or otherwise causally related his in-service noise exposure.  Therefore, the benefit-of-the-doubt rule is not for application, and service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 55 (1991). 



ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


